Melvin Mayfield, Judge, concurring. I concur in the decision to reverse and remand. In my opinion this result is required by the Arkansas Supreme Court’s decision in Metro Temporaries v. Boyd, 314 Ark. 479, 863 S.W.2d 316 (1993). However, I would point out that I find no conflict between that opinion and our opinion in TEC v. Underwood, 33 Ark. 116, 802 S.W.2d 481 (1991). Although TEC was a temporary employment company for whom the appellee worked, the opinion reveals that the appellee testified she had actually worked a forty-hour week for the two employers to whom she had been assigned. Moreover, the opinion does not show that the language pertaining to the “weekly wage earned . . . under the contract of hire in force at the time of accident,” found in Ark. Code Ann. § 11-9-518(a)(1) (1987), was relied upon by .the appellant. To the contrary, the opinion states that the appellant wanted to use a wage rate based upon the appellee’s work for both employers to whom she was assigned because this would be “fair and just” under Ark. Code Ann. § 1 l-9-518(c) (1987).